Citation Nr: 1310569	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-48 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, related to in-service herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction due to diabetes mellitus type II, related to in-service herbicide exposure.

3.  Entitlement to service connection for an eye disorder due to diabetes mellitus type II, related to in-service herbicide exposure.

4.  Entitlement to service connection for hypertension due to diabetes mellitus type II, related to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed diabetes mellitus type II and diabetes-related disorders, specifically erectile dysfunction, an eye disorder, and hypertension, due to in-service exposure to herbicides aboard the U.S.S. Mathews.  The Veteran believes that he should be presumed to have been exposed to herbicides as he served aboard the U.S.S. Mathews while that vessel was anchored in the port of Da Nang during the Vietnam War.  In addition, the Veteran contends that he personally handled barrels containing Agent Orange while working in the cargo holds of the U.S.S. Mathews.  The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2012). 

The record indicates that the RO most recently issued the Veteran a Statement of the Case (SOC) in October 2010.  In January 2011, subsequent to the issuance of the SOC and prior to the June 2011 certification of this case to the Board, additional pertinent evidence in the form of a memorandum from the Joint Services Records Research Center (JSRRC) was added to the claims file.  In this memorandum, the JSRRC provided information regarding the storage of Agent Orange on Navy vessels during the Vietnam War.  As it was not in the file at the time of the SOC's issuance, the RO did not address the contents of the JSRRC memorandum in the October 2010 SOC.  However, the RO subsequently did not issue a Supplemental Statement of the Case (SSOC) after the addition of the JSRRC memorandum to the claims file.  The Board notes that, if the Agency of Original Jurisdiction (AOJ) receives additional pertinent evidence after the issuance of an SOC, prior to the certification and transfer of the appellate record to the Board, the AOJ is responsible for furnishing an appellant and the representative an SSOC.  See 38 C.F.R. 
§ 19.31(b)(1) (2012).  As such, this case must be remanded to the AOJ for the issuance of an SSOC.  See 38 C.F.R. § 19.37(a) (2012) (stating that when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 
38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue an SSOC to the Veteran and the representative that considers all evidence received following the issuance of the October 2010 SOC. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


